Exhibit Danaher to Acquire Beckman Coulter, Inc. for $83.50 per share or $6.8 Billion Washington, D.C., February 7, 2011 – Danaher Corporation (NYSE:DHR) announced today that it has entered into a definitive merger agreement with Beckman Coulter, Inc. (NYSE: BEC) pursuant to which Danaher will acquire Beckman Coulter by making a cash tender offer to acquire all of the outstanding shares of common stock of Beckman Coulter at a purchase price of $83.50 per share, for a total enterprise value of approximately $6.8 billion, including debt assumed and net of cash acquired. The Beckman Coulter Board of Directors has unanimously recommended that Beckman Coulter shareholders accept and tender their shares into the offer, which represents a premium of approximately 45% to Beckman Coulter’s closing price on December 9, 2010, the date on which market speculation began regarding a potential sale of the Company. The offer is subject to customary conditions, including tender of a majority of the outstanding shares into the offer (on a fully diluted basis), applicable regulatory approvals and the absence of a material adverse change with respect to Beckman Coulter. The transaction is expected to be completed in the first half of With annual revenues of approximately $3.7 billion, Beckman Coulter develops, manufactures and markets products that simplify, automate and innovate complex biomedical testing. Its diagnostic systems are found in hospitals and other clinical settings around the world and produce information used by physicians to diagnose disease, make treatment decisions and monitor patients. Scientists use its life science research instruments to study complex biological problems including causes of disease and potential new therapies or drugs. Beckman Coulter would become part of Danaher’s Life Sciences & Diagnostics segment, joining Danaher’s Leica, AB Sciex, Radiometer and Molecular Devices businesses. Danaher’s President and CEO, H. Lawrence Culp, Jr., said, “Beckman Coulter is an iconic company with a great brand, broad reach and technology leadership; well positioned in the markets it serves. Beckman provides an excellent complement to our existing Life Sciences & Diagnostics businesses. Being part of Danaher, Beckman associates will have the opportunity to leverage the power of the Danaher Business System, including the processes by which Danaher accelerates growth through new product innovation and driving sales, marketing and service, as well as its strength in continuously expanding margins.” Danaher will host a conference call to discuss the transactions on February 7, 2011 at 8:30 AM ET.
